EXHIBIT 10.25
 
FIRST AMENDMENT TO


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
OR
AMENDED AND RESTATED SHORT-TERM LOAN AND SECURITY AGREEMENT
 
 
Form of Promissory Note
 


THIS AMENDED AND RESTATED NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS AMENDED AND RESTATED NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), NOR UNDER ANY STATE SECURITIES LAWS AND MAY NOT
BE PLEDGED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNTIL (1) A REGISTRATION
STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAW HAS BECOME
EFFECTIVE WITH RESPECT THERETO, OR (2) RECEIPT BY THE COMPANY OF AN OPINION OF
COUNSEL TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAW IS NOT REQUIRED IN CONNECTION WITH THE PROPOSED
TRANSFER
 
SECOND AMENDED AND RESTATED
SECURED CONVERTIBLE PROMISSORY NOTE (PLAN B)
 

$[INSERT AMOUNT]  [date or original note]

 
 
FOR VALUE RECEIVED, InterMetro Communications, Inc., a Nevada corporation (the
"Company"), promises to pay to the order of [INSERT NAME] ("Holder"), at such
address as the Holder shall direct, the principal sum of [INSERT AMOUNT]
($INSERT AMOUNT) plus accrued unpaid interest thereon on the earliest of (i)
December 31, 2014 (as such date may be extended pursuant to the terms of the
Amended Loan Agreement), (ii) at Holder's option by notice to the Company, the
date the Holder's conversion right pursuant to Section 4(b) expires pursuant to
Section 4(c), or (iii) simultaneously with the closing of (A) any transaction as
a result of which the holders of the voting equity securities of the Company
immediately before such transaction hold less than a majority of the voting
equity securities of the acquiring or surviving entity immediately after such
transaction or (B) the sale of all or substantially all of the assets of the
Company (the "Maturity Date").  This Second Amended and Restated Note (Plan B)
is subject to the following terms and conditions:
 
1.           Second Amended and Restated Note (Plan B).  This Second Amended and
Restated Secured Convertible Promissory Note ("Second Amended and Restated Note
(Plan B)") amends, restates and replaces in its entirety that certain Amended
and Restated Secured Convertible Promissory Note dated ___________ in the
original principal amount of $______________, which shall be null and void upon
the execution of this Second Amended and Restated Note (Plan B) by the Company
and its delivery to Holder.  The Amended and Restated Secured Convertible
Promissory Note dated _____________ has not been paid in full.
 
2.           Loan Agreement; Payments.  This Second Amended and Restated Note
(Plan B) is issued pursuant to, is secured by, and is subject to the terms and
conditions of, that certain Amended and Restated Loan and Security Agreement
dated October 5, 2010, among the Company, the Subsidiaries, Holder, the Agent
and certain other lenders, as amended by that certain First Amendment thereto
dated as of October 1, 2012 (collectively, the "Amended Loan
Agreement").  (Capitalized terms used herein, which are not defined, shall have
the meanings set forth in the Amended Loan Agreement.)  This Amended and
Restated Note (Plan B) is one of a duly authorized issue of notes of the Company
of substantially like tenor and effect (except for variations necessary to
express the name of the payee and the principal amount of the loan) issued
pursuant to the Amended Loan Agreement (collectively, the "Lender Notes").  All
of the Lender Notes shall rank equally without preference or priority of any
kind over one another.  In the event of a conflict between this Second Amended
and Restated Note (Plan B) and the Amended Loan Agreement, the terms of the
Amended Loan Agreement will govern.  Payments on this Second Amended and
Restated Note (Plan B) shall be made in accordance with the terms set forth in
the Amended Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Interest.  This Second Amended and Restated Note (Plan B) shall
bear interest on the unpaid principal balance hereof from time to time
outstanding at the rate set forth in the Amended Loan Agreement.  Accrued
interest shall be payable on the dates set forth in the Amended Loan Agreement,
and any accrued interest not paid when due shall thereafter bear interest at the
same rate as the principal hereunder.
 
4.           Conversion.
 
(a)           Conversion at Any Time.  At any time that this Second Amended and
Restated Note (Plan B) has an outstanding principal balance, the Holder may
elect to convert the entire principal and accrued interest, or any portion of
the foregoing designated by the Holder (collectively, the "Conversion Amount"),
into such number of fully paid and non-assessable shares of the Company’s common
stock as is determined by dividing the Conversion Amount by $0.50 (the
"Conversion Price").
 
(b)           Mechanics of Conversion.  No fractional securities shall be issued
upon conversion of this Second Amended and Restated Note (Plan B).  In lieu of
any fractional security to which the Holder would otherwise be entitled, the
Company shall pay cash equal to such fraction multiplied by the then effective
Purchase Price or Conversion Price, as the case may be.  To convert the Amended
and Restated Note pursuant to Section 4(a), the Holder shall surrender the
Second Amended and Restated Note (Plan B) and shall give written notice to the
Company in accordance with the notice provisions set forth in the Amended Loan
Agreement, of the election to convert the same, which notice shall state the
securities to be acquired (based on Section 4(a)).  In addition, the Holder’s
conversion notice shall be accompanied by Financing Documents executed by the
Holder if the Holder has elected to convert this Second Amended and Restated
Note (Plan B) into securities issued in the Financing.  Such conversion shall be
deemed to have been made immediately prior to the close of business on the date
of such conversion notice and surrender of the Second Amended and Restated Note
(Plan B).  The Company shall, as soon as practicable thereafter, and in no event
later than 10 days after the date of the conversion, issue and deliver to such
address as the Holder may direct, a certificate or certificates for the
securities to which such Holder shall be entitled and, if applicable, a new
Second Amended and Restated Note (Plan B) in the principal amount which has not
been converted pursuant to Section 4(a).
 
(c)           Adjustment of Conversion Price.  The Conversion Price and the
securities deliverable upon conversion of this Second Amended and Restated Note
(Plan B) in accordance with Section 4(a) are subject to adjustment upon
occurrence of the following:
 
(i)           Adjustment for Stock Splits, Stock Subdivisions or Combinations of
Shares of Common Stock.  The Conversion Price of this Second Amended and
Restated Note (Plan B) shall be proportionally decreased and the number of
securities deliverable upon the conversion of this Second Amended and Restated
Note (Plan B) shall be proportionally increased to reflect any stock split or
subdivision of the Company’s Common Stock.  The Conversion Price of this Second
Amended and Restated Note (Plan B) shall be proportionally increased and the
number of securities deliverable upon the conversion of this Second Amended and
Restated Note (Plan B) shall be proportionally decreased to reflect any
combination of the Company’s Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Adjustment for Dividends or Distributions of Stock or Other
Securities or Property.  In case the Company shall make or issue, or shall fix a
record date for the determination of eligible holders entitled to receive, a
dividend or other distribution with respect to the Common Stock (or any shares
of stock or other securities at the time issuable upon conversion of this
Amended and Restated Note) payable in (a) securities of the Company or (b)
assets (excluding cash dividends paid or payable solely out of retained
earnings), then, in each such case, the Holder of this Second Amended and
Restated Note (Plan B) on conversion hereof at any time after the consummation,
effective date or record date of such dividend or other distribution, shall
receive, in addition to the shares of Common Stock (or such other stock or
securities) issuable on such conversion prior to such date, and without the
payment of additional consideration therefor, the securities or such other
assets of the Company to which such Holder would have been entitled upon such
date if such Holder had converted this Second Amended and Restated Note (Plan B)
immediately prior to such making, issuance or record date.
 
(iii)           Reclassification, Conversion. If the Company, by
reclassification of securities or conversion of securities or otherwise, shall
change any of the securities as to which conversion rights under this Second
Amended and Restated Note (Plan B) exist into the same or a different number of
securities of any other class or classes, this Second Amended and Restated Note
(Plan B) shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable if this Second Amended and Restated Note
(Plan B) had been converted immediately prior to such reclassification or
conversion or other change and the Conversion Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 4(c).
 
(iv)           Adjustment for Capital Reorganization; Merger or
Consolidation.  In case of any capital reorganization of the capital stock of
the Company (other than a combination, reclassification, exchange or subdivision
of shares otherwise provided for herein), or any merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all the assets of the Company then, and in each such case, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the Holder of this Second Amended and Restated Note (Plan B)
shall thereafter be entitled to receive upon conversion of this Second Amended
and Restated Note (Plan B) the number of shares of stock or other securities or
property that a holder of the shares deliverable upon conversion of this Second
Amended and Restated Note (Plan B) would have been entitled to receive in such
reorganization, consolidation, merger, sale or transfer if this Second Amended
and Restated Note (Plan B) had been converted immediately before such
reorganization, merger, consolidation, sale or transfer, all subject to further
adjustment as provided in this Section 4(c). The foregoing provisions of this
Section 4(c)(iv) shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation that are at the time receivable upon the conversion of
this Second Amended and Restated Note (Plan B).  If the per-share consideration
payable to the Holder hereof for shares in connection with any such transaction
is in a form other than cash or marketable securities, then the value of such
consideration shall be determined in good faith by the Company’s Board of
Directors. In all events, appropriate adjustment (as determined in good faith by
the Company’s Board of Directors) shall be made in the application of the
provisions of this Second Amended and Restated Note (Plan B) with respect to the
rights and interests of the Holder after the transaction, to the end that the
provisions of this Second Amended and Restated Note (Plan B) shall be applicable
after that event, as near as reasonably may be, in relation to any shares or
other property deliverable after that event upon conversion of this Second
Amended and Restated Note (Plan B).
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           No Impairment.  The Company will not, by amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Second Amended and Restated Note (Plan B) and in the taking of all such action
as may be necessary or appropriate in order to protect the conversion rights of
the Holders set forth herein against impairment.


(g)           Reservation of Securities.  The Company shall reserve, so long as
this Second Amended and Restated Note (Plan B) is outstanding, such securities
as the Holder is entitled to receive upon conversion of this Second Amended and
Restated Note (Plan B).  Prior to the issuance of any equity securities and
whenever otherwise required, the Company shall amend its Articles of
Incorporation to ensure that there is a sufficient quantity of such equity
securities (and Common Stock into which such equity securities may be
convertible) into which this Second Amended and Restated Note (Plan B) is
entitled to be converted hereunder.


5.           Default.  Upon the occurrence of any Event of Default (as defined
in the Amended Loan Agreement), the entire unpaid principal balance of this
Second Amended and Restated Note (Plan B), all accrued and unpaid interest and
all Obligations shall become or may be declared to be immediately due and
payable, as provided in the Amended Loan Agreement.


6.           Voting Agreement.  Any shares of Common Stock and any other
securities (that are voting securities) that are issuable under this Second
Amended and Restated Note (Plan B) are subject to a Voting Agreement of common
date.
 
7.           General.  Principal of and interest on this Second Amended and
Restated Note (Plan B) shall be payable in lawful money of the United States of
America.  If a payment hereunder becomes due and payable on a Saturday, Sunday
or legal holiday, the due date thereof shall be extended to the next succeeding
Business Day, and interest shall be payable thereon during such extension.  The
Company agrees to pay all costs and expenses (including without limitation
reasonable attorney's fees) incurred by Holder or Agent in connection with the
enforcement of this Second Amended and Restated Note (Plan B).  The Company
hereby waives presentment, demand for payment, notice of dishonor, notice of
nonpayment, protest, notice of protest, and any and all other notices and
demands in connection with the delivery, acceptance, performance, default, or
enforcement of this Second Amended and Restated Note (Plan B).  This Second
Amended and Restated Note (Plan B) is secured by the Amended Loan Agreement and
all other present and future security agreements between the Company, Holder and
Agent.  Nothing herein shall be deemed to limit any of the terms or provisions
of the Amended Loan Agreement or any other present or future document,
instrument or agreement, between the Company, Holder and Agent, and all of
Holder's rights and remedies hereunder and thereunder are cumulative.  In the
event any one or more of the provisions of this Second Amended and Restated Note
(Plan B) shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect any other provision of this Second Amended and
Restated Note (Plan B) and the remaining provisions of this Second Amended and
Restated Note (Plan B) shall remain in full force and effect.  This Second
Amended and Restated Note (Plan B) is payable in, and shall be governed by the
laws of, the State of California.  Any notices which the Company or the Holder
is required or desires to give to the other shall be in writing and shall be
deemed to have been given when given as provided in the Amended Loan
Agreement.  This Second Amended and Restated Note (Plan B), and the obligations
of the Company hereunder, shall be binding upon the Company, and shall inure to
the benefit of the Holder, and their respective heirs, executors,
administrators, successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           No Shareholder Rights.  Nothing contained in this Second Amended
and Restated Note (Plan B) shall be construed as conferring upon the Holder or
any other person the right to vote or to consent or to receive notice as a
shareholder in respect of meetings of shareholders for the election of directors
of the Company or any other matters or any rights whatsoever as a shareholders
of the Company; and no dividends shall be payable or accrued in respect of this
Second Amended and Restated Note (Plan B) or the interest represented hereby, or
the equity securities into which this Second Amended and Restated Note (Plan B)
may be converted, until, and only to the extent that, this Second Amended and
Restated Note (Plan B) shall have been converted as provided herein.
 
INTERMETRO COMMUNICATIONS, INC.,
a Nevada corporation




By: /s/ Charles Rice                                               
                                                                           
      Charles Rice, President
 
 
 

--------------------------------------------------------------------------------

 